NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted, May 9, 2013*
                                    Decided May 9, 2013

                                            Before

                             JOEL M. FLAUM, Circuit Judge 

                             DIANE S. SYKES, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 12‐3776

AUREEN BERRY,                                    Appeal from the United States District
    Plaintiff‐Appellant,                         Court for the Northern District of Illinois,
                                                 Eastern Division.
       v.
                                                 No. 09 C 8076
FORD MODELS, INC.,
     Defendant‐Appellee.                         Robert M. Dow, Jr.,
                                                 Judge.

                                          O R D E R

      In this suit under the diversity jurisdiction, Aureen Berry claims that Ford
Models, Inc., misappropriated her image in violation of Illinois law. She seeks $3.9 billion in
compensatory damages and a like amount in punitive damages. The district court granted
summary judgment for the defendant. We affirm that decision.




       *
        After examining the parties’ briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 12‐3776                                                                                   Page 2

       Berry stonewalled the defendant during discovery, so the background facts are
sparse. By her account Berry worked in Chicago as a model and was represented by
Susanne’s A‐Plus Talent. A‐Plus arranged for Berry to participate in a photo shoot for
Chade Fashions, Inc., which markets wigs and other hair products. Berry maintains that her
contract with Chade Fashions, made through A‐Plus, provided payment for her
participation in the shoot, but did not give Chade Fashions a release to use the photos for
product packaging. 

        Berry has refused to tell Ford Models when she was photographed for Chade
Fashions, but the date was July 7, 1999. We know this because Berry disclosed the date
when she sued Chade Fashions in the Circuit Court of Cook County in May 2001. In that
suit she claimed that Chade Fashions was using her photograph on packaging for its Vienna
brand hair extensions, which she claimed was a breach of her contract with the company
and also a violation of the Illinois Right of Publicity Act, 765 ILCS 1075. She lost that lawsuit
on the merits. See Berry v. Chade Fashions, Inc., 890 N.E.2d 1239 (Ill. App. Ct. 2008), petition for
appeal denied, 900 N.E.2d 1116 (Ill. 2008). 

        Then in November 2009, Berry filed a second lawsuit in the Circuit Court of Cook
County, this time against Ford Models. She had “discovered” that month, she said, that
Ford was now using her photograph from the 1999 shoot, and as evidence she attached to
her complaint a photocopy of the packaging from the same Vienna hair extensions at issue
in her first suit. She also attached a receipt showing that she had purchased the product on
October 1, 2006, while her lawsuit against Chade Fashions was still ongoing. The link to
Ford, Berry explained, is that A‐Plus was acquired by Aria Modeling Agency, which in turn
was acquired by Ford. In her view, Ford was the successor to A‐Plus and thus implicated in
her contract with Chade Fashions for the photo shoot. It followed, Berry continued, that
Ford was required to obtain her written consent before any photographs from that shoot
could be used by Chade Fashions for product packaging. Ford had not obtained her
consent, Berry alleged, and thus had used her image for a commercial purpose without her
consent in violation of the Right of Publicity Act. See 765 ILCS 1075/30; Trannel v. Prairie
Ridge Media, Inc., No. 2‐12‐0725, 2013 WL 1281849, at *3–5 (Ill. App. Ct. Mar. 29, 2013).

        Ford Models, a Delaware corporation with its principal place of business in New
York, removed the case to federal court, see 28 U.S.C. §§ 1332, 1441, and moved to dismiss
for failure to state a claim for relief, see FED. R. CIV. P. 12(b)(6). Ford first argued that Berry’s
complaint includes no factual allegations connecting the modeling agency to a violation of
the Right of Publicity Act, and so Berry had not stated a plausible claim for relief.
See Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
556–57 (2007). Second, Ford Models argued that the judgment in favor of Chade Fashions in
Berry’s prior lawsuit was preclusive since that litigation rested on the same contract, photo,
No. 12‐3776                                                                              Page 3

and product packaging. Finally, Ford argued that Berry’s claim under the Right of Publicity
Act was untimely because, according to Ford, that enactment has a 1‐year statute of
limitations, see Blair v. Nev. Landing P’ship, 859 N.E.2d 1188, 1192 (Ill. App. Ct. 2006)
(concluding that Right of Publicity Act supplants common‐law tort of misappropriation of
likeness and implicitly incorporates 1‐year limitations period applicable to that tort), and
the attachment to Berry’s complaint establishes the use of her photograph on the packaging
for the Vienna hair extensions since October 2006.

       The district court denied Ford Model’s motion to dismiss. The court, apparently
misreading Berry’s complaint as alleging that Ford had acquired Chade Fashions rather
than A‐Plus, concluded that Berry’s complaint adequately alleged that a company Ford
acquired had contracted with Berry to photograph her and then used those photographs
commercially without her consent. The court added that Ford’s assertion of affirmative
defenses in a motion to dismiss was premature. 

       After several discovery battles (resulting in warnings and eventually sanctions
against Berry), Ford Models moved for summary judgment. Ford argued again that Berry’s
claim under the Right of Publicity Act is barred by a 1‐year statute of limitations, which, in
Ford’s view, started running after the last known date of publication: October 1, 2006 (the
date Berry purchased the product). Because Berry did not file her complaint until three
years later, Ford continued, her claim is untimely. Ford also argued that Berry had no
evidence that Ford played any role in misappropriating her image. Finally, Ford introduced
uncontested evidence that its acquisition of Aria Modeling Agency (which had acquired
A‐Plus) explicitly excluded liability based on events occurring before the transaction closed
in 2003. For that reason, Ford insisted, it is not responsible for any claims arising from
Berry’s contract with Chade Fashions.

        Berry disputed that her claim was untimely. She disagreed with Blair and argued
that, because the Right of Publicity Act is silent about the statute of limitations, the default
5‐year period for “all civil actions not otherwise provided for” should govern. See 735 ILCS
5/13‐205; Toney v. L’Oreal USA, Inc., No. 02 C 3002, 2002 WL 31455975, at *3 (N.D. Ill. Nov. 1,
2002) (concluding, without benefit of Blair, that limitations period is five years by default),
vacated on another ground, 406 F.3d 905 (7th Cir. 2005) (not discussing statute of limitations).
Alternatively, she argued that her claim was timely even if the statute of limitations is one
year because, she insisted, the use of her photograph was ongoing (though she expressly
admitted that no evidence exists of a sale or use of her image after October 2006). On the
merits Berry argued that Ford Models is a proper defendant based on successor liability,
which, she asserts, is a disputed issue for the jury to decide. She conceded in her response to
Ford’s statement of material facts, however, that Ford has never represented her, that Chade
No. 12‐3776                                                                                 Page 4

Fashions manufactured and marketed the product bearing her image, and that Ford had no
connection to Chade Fashions or its product.          
                 
             The district court granted summary judgment for Ford Models. The court
acknowledged that a district judge in Toney and the Illinois appellate court in Blair reached
opposite conclusions about the governing statute of limitations. But the district court found
Blair persuasive and applied a 1‐year limitations period, which made Berry’s suit untimely.
The court reasoned that Berry’s claim accrued no later than October 2006 when she bought
the Vienna brand hair extensions, since she offered no evidence that her image was used
afterward. And the limitations clock was not tolled, the court continued, even if Berry is
taken at her word that she did not discover Ford’s purported involvement until November
2009. Ford had acquired Aria Modeling Agency in 2003 and Aria had acquired A‐Plus years
before, and so, the court explained, Berry should have discovered any successor company’s
liability years before she filed suit. Finally, the court concluded that, because Berry
presented no evidence that Ford—as opposed to Chade Fashions—used her image, she had
not shown that she is entitled to relief.

        On appeal Berry renews the argument that her claim under the Right of Publicity Act
is subject to a 5‐year statute of limitations. She also presses her contention that Ford, because
of its acquisitions, is a successor to A‐Plus and, thus, liable under the Right of Publicity Act
for Chade Fashions’s use of her image on its Vienna brand hair extensions. 
  
        This litigation is frivolous, and though both parties devote much effort arguing
about the timeliness of Berry’s claim, we see no point in deciding a question of Illinois law
in a case where the statute of limitations—whether one year or five—could not possibly
make a difference. We may affirm on any ground that is preserved and supported by the
record, see Jajeh v. Cnty. of Cook, 678 F.3d 560, 568 (7th Cir. 2012); Peretz v. Sims, 662 F.3d 478,
480 (7th Cir. 2011), and here it is clear that Ford Models was entitled to summary judgment
because Berry offered no evidence that would allow a jury reasonably to conclude that Ford
used her image at all, much less without her consent. See 765 ILCS 1075/30; Modrowski v.
Pigatto, No. 11‐1327, 2013 WL 1395696, at *1, *4 (7th Cir. Apr. 8, 2013) (explaining that
district court must grant summary judgment for moving party if, after moving party points
to absence of evidence supporting opponent’s case, opponent fails to produce evidence
from which jury reasonably could find in her favor on material issues for which she bears
burden of persuasion); Marr v. Bank of Am., N.A., 662 F.3d 963, 966 (7th Cir. 2011)
(explaining that party opposing summary judgment must “point to evidence that can be put
in an admissible form at trial, and that, if believed by the fact‐finder, could support
judgment in his favor”). 
No. 12‐3776                                                                                Page 5

        We cannot understand Ford Model’s choice to abandon its defense of issue
preclusion, see Brown v. City of Chicago, 599 F.3d 772, 774 (7th Cir. 2010); Am. Family Mut. Ins.
Co. v. Savickas, 739 N.E.2d 445, 451 (Ill. 2000), since Berry litigated the identical claim against
Chade Fashions and lost after a bench trial. At that trial the judge found that the contract
between Chade Fashions and Berry not only “was for photographs to be taken of the
plaintiff” but also was “for use in product packaging.” Berry, 890 N.E.2d at 1241 (emphasis
added). Preclusion aside, however, it was Chade Fashions, not A‐Plus, that used Berry’s
image on its product, and Ford is not a successor to Chade Fashions. Ford apparently
inherited some assets of A‐Plus when it acquired Aria Modeling Agency, but neither A‐Plus
nor Aria had anything to do with the use that Chade Fashions made of Berry’s photograph.  



        At summary judgment Berry admitted that Chade Fashions manufactured the
product displaying her image and that Ford Models had no connection to Chade Fashions
or that product. Those admissions alone doomed Berry’s claim under the Right of Publicity
Act, since Ford is not Chade Fashions and does not direct that company’s actions. There is
no evidence that Ford used Berry’s image for a commercial purpose without her consent,
and, thus, Ford was entitled to judgment as a matter of law.

                                                                                     AFFIRMED.